Exhibit 10.2

Term Sheet for Compensation Program for Non-Employee Directors

Approved on October 21, 2009

 

New Stock Awards in Lieu of Stock Options

 

Current Compensation Components

Directors currently receive an annual retainer of $150,000, with 50% delivered
in cash and/or stock (paid quarterly) and the other 50% delivered as a stock
option (annually in October).

 

New Equity Component

Based on Compensation Committee review and discussion with directors, management
was asked to design a plan with the equity component delivered as a stock award
to promote stock ownership by directors.

 


ANNUAL STOCK AWARDS

 

§

Beginning with grants in October 2010, directors will receive stock awards in
lieu of stock option grants.

 

§

The annual stock award for a director who joins the Board during the year will
be prorated to reflect the partial year, and awarded at the same time as other
director awards.

 

§

The annual stock award for a director who retires from the Board during the year
will be prorated to reflect the partial year, and awarded at the same time as
other director awards.

 

§

Awards will be vested at grant.

 

§

Cash dividends will be paid quarterly.

Taxation of Stock Award/Cash Dividends

 

§

Stock Award will be taxed at grant at ordinary income rates.

 

§

Directors file on their own as self-employed persons.

 

§

Valspar will issue a Form 1099 each January reporting the value of the grant.

 

§

Cash dividends will be taxed at dividend income rate and Valspar’s Transfer
Agent, BNY Mellon, will issue a Form 1099 for dividends each January.

 

GRANTS TO NEW DIRECTORS

 

§

Upon joining the Board, a new director will be granted a restricted stock award
with a value of 50% of the current annual retainer.

 

§

This grant will be restricted for five (5) years to coincide with the target
date for achieving stock ownership under corporate governance guidelines.

 

§

Director must be serving as a member of the Board of Directors on the date the
restriction lapse to receive the stock award.

 

§

Cash dividends will be paid quarterly.

 

§

Stock Award will be taxed at ordinary income rates when restriction lapses.


--------------------------------------------------------------------------------